Appeal brings for review a judgment in favor of plaintiff for damages suffered by reason of a collision between a light automobile truck and a truck then under the control of the defendant and being used in repair work on the highway and which, at the time of the collision, had just been brought to a stop in position across the highway.
The appellant presents two questions which challenge the sufficiency of the evidence to support the verdict and judgment.
From an examination we cannot say that the evidence was insufficient.
Under clear and sufficient pleading the issues were, under proper instructions by the court, submitted to the jury resulting in the verdict for plaintiff.
The trial court, in overruling motion for new trial, placed its stamp of approval on the verdict.
On consideration of the entire record, it is not made clearly to appear that any reversible error has occurred and so the judgment should be, and is, affirmed.
So ordered.
Affirmed.
  BROWN, C. J., WHITFIELD, BUFORD, and ADAMS, JJ., concur. *Page 79